               case 1:18-cr-00457-JGK Document 35 Filed 10/11/18 Page 1 of 1
                     Case 1:18-cr-00457-JGK Document 36 Filed 10/12/18 Page 1 of 1
EPSTEIN & WEIL LLC
AlT()R'ilY<;ATL-\W                                                                        {212) 732-4888
225 Broadway                                                                              LLOYD EPSTEIN
New York, NY 10007                                                                        Juomr H. Wr.1t

                                                       October 11, 2018

   Via ECF
                                                                             USDC SONY
   Hon John G. Koehl                                                         DOCUMEl'-ff
   lJnited States District Court                                             ELECTRONICALLY FILED
   500 Pearl Street                                                          DOC# _ _ _ _-rr.:-.,..,....-;-;r.r--
   New York, NY 10007                                                        DA TE FILED:   0M    /   .:Ja_J,l:=__
                                   Re: t:nited States v. Marites Menor
                                        Dkt. No. 18-Cr-4S7 (JGK)
                                        Request for Temporary Modification of Bond

   Dc,11 Judge Koeltl.

          This letter is to request a modification of the travel cond1t10ns on Ms. Menor's bond. I have
  spoken both to the Unlted States Attorney and Pretrial Services who have no objection. Ms Menor is
  currently at liberty on a $50,000 bond with her travel l!mitcd to the Southern and Eastern Districts of
  New York.

          J request that the Court extend Ms. Menor's travel pcnmss1011 to mclude the District of New
  Jersey, upon cond1t1on that she provide advance notification to Pretrial Services of any such tnp. Ms
  \1cnor has family in Ne,v Jersey, with whom she is planning to spend Thanksgiving. She would be
  able to participate 111 family visits more freely if this modification were made.

           Please feel free 10 have your Chambers contact me if you have any questions.



                                                   ~t4./
                                                  -~Jfwr
   JW pc                         ltr
                                        1ii.      /
  .cc AUSA Aline flodr flodr, Alme ~ Y S )
       AUSA Nicholas Chiuch10!0
      (Via ECr)

      Pretnal Services Officer Keyana Pompey
      (Via Email Keyana Pompey(i;1).nyspl.uscou1ts.gov)

      Ms '.\1anetas Menor
      (Via hmail Dl!JJ.itesmenor(r1;grnail.com)                              APPLICATION GRANTED
                                                                               _ SOORDERED

                                                                        @:"6t~ -
                                                                              John G. Koeltl, U.S.D.J.

                                                                                Ip (till 'g
